Judgment reversed upon the law and the facts, and a new trial granted, costs to abide the event. The court erred in excluding testimony at folio 134. (Hubbell v. City of Yonkers, 104 N. Y. 434, 439; Boutet v. City of New York, 199 App. Div. 835, 842; 1 Wigm. Ev. [2d ed.[ §§ 448, 449.) Young and Carswell, JJ., concur; Lazansky, P. J., concurs in result and votes for reversal and a new trial upon the ground that the verdict of the jury is against the weight of the evidence; Kapper and Hagarty, JJ., dissent and vote to affirm.